—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 11, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no reason to disturb the jury’s determinations concerning credibility and identification.
The court’s Sandoval ruling, which permitted cross-examination about two prior drug-related convictions without any reference to the underlying facts of those convictions, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292).
Defendant’s remaining contentions, each of which requires preservation, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Mazzarelli, J. P., Ellerin, Lerner, Rubin and Andrias, JJ.